El Juez Asociado Se. Wole
emitió la opinión del tribunal.
José Cruet Toro segregó una parcela de 50 cuerdas de una finca de 100 cuerdas y llevó la escritura al registro correspondiente para que fuese inscrita. Se denegó la ins-cripción por el fundamento de que no había aconrpañado una copia del plano de la porción segregada, debidamente apro-bado por el Comisionado del Interior, según lo requiere la Eesolución Conjunta núm. 55 de mayo 15, 1937 (Leyes de 1936-37, pág. 639).
Esta misma cuestión ha venido ante esta Corte en dis-tintas ocasiones durante los últimos meses. El peticionario señala dos errores. En uno ataca la validez del estatuto por el fundamento de que la ley es vaga y el título incierto e insuficiente para cubrir la materia que su texto contiene. El otro señalamiento niega que la intención de la Asamblea Legislativa fuera el que la validez de la escritura de segre-gación, y por ende su inscripción, dependieran de la presen-tación de dicho plano.
De las cuestiones constitucionales levantadas, solamente se discute en la petición, y muy brevemente, la de la “insu-ficiencia del título.” El título de la ley lee:
“Para autorizar al Comisionado del Interior a que reglamente la preparación de planos Ae los terrenos públicos y particulares en las distintas municipalidades de esta Isla, con el fin de recopilarlos e ir formando el plano catastral de la Isla de Puerto Rico de acuerdo con los registros de la propiedad, y para otros fines.”
La referencia al registro de la propiedad es expresa y —en ausencia de una demostración más fuerte por parte del peticionario — suficiente para cubrir la cuestión ante nos. ■
*215En cuanto al otro error debemos decidir que el peticio-nario encuentra apoyo en nuestra reciente decisión de Quiñones Cherena v. Registrador, ante, pág. 122. De acuerdo con la sentencia en dicto caso Cruet Toro tiene derecho a la inscripción de su escritura haciéndose constar el no haberse presentado el plano de la segregación que se inscribe.

Por lo tanto, se revoca la nota del registrador y se ordena la inscripción en la forma indicada.